Citation Nr: 0837531	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  98-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating higher than 60 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and a private neuro-radiologist




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had verified active duty from September 1970 to 
September 1972 and from January 1991 to May 1991.  He also 
had service with a reserve component with verified periods of 
active duty for training from July to August 1974 and from 
July to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The March 2005 
rating decision granted service connection for a low back 
disability and assigned a 20 percent rating as of July 1997 
and a 40 percent rating as of May 25, 2004.  The July 2005 
rating decision denied the veteran's request for a rating in 
excess of 10 percent for his left knee disability.  

The Board first considered this appeal in June 2007 and 
remanded the claims for additional development.  In an April 
2008 rating decision, the RO granted an initial rating of 60 
percent for the veteran's low back disability effective from 
July 17, 1997.  It also granted a total disability rating 
based on individual unemployability effective July 17, 1997.  
Accordingly, the claim for a total rating is no longer in 
appellate status as the benefit sought was granted in full.

In June 2006, the veteran testified at a hearing before the 
undersigned.  A transcript of that hearing is of record.

The claim for an evaluation in excess of 60 percent for a low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At no time since July 1997 has the veteran's left knee 
disability manifest more than slight instability.

3.  At no time since July 1997 has the veteran's left knee 
disability caused flexion limited to 45 degrees even taking 
into account his complaints of pain.

4.  Since May 11, 2005, the veteran has left knee extension 
limited to 10 degrees.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a left 
knee disability due to instability have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 
- 4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2008).

2.  Since May 11, 2005, criteria for a separate 10 percent 
rating for limitation of extension of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.1 - 4.16, 4.40, 4.45, 4.71a, Diagnostic 
Code 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

The United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
determined that in increased rating claims VA's duty to 
assist specifically includes: (1) notification that the 
claimant must provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) at least 
general notice of any specific measurement or testing 
requirements needed for an increased rating if the Diagnostic 
Code contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Written notice provided in May 2005, prior to the July 2005 
rating decision, along with the written notice provided in 
July 2007 and May 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the type of evidence necessary 
to establish a disability rating and effective date for the 
claim on appeal (see Dingess v. Nicholson, 19 Vet. App. 473 
(2006)) and the notice required by the Court in Vazquez-
Flores.  Additionally, the Board finds that the 
readjudication of the claim in the July 2008 supplemental 
statement of the case following the issuance of the July 2007 
and May 2008 notices cures any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication of the claim.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, the Board finds that even if the veteran was not 
provided adequate VCAA notice in compliance with the 
requirements of Vazquez-Flores such procedural defect does 
not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the July 2005 rating decision; December 2005 
statement of the case; May 2005, July 2007, and May 2008 
letters; the February 2006, April 2008, and July 2008 
supplemental statements of the case; and the June 2007 
Remand.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims' 
files all identified and available treatment records 
including the veteran's records on file with the Social 
Security Administration and the Charleston VA Medical Center.  
In addition, the claimant was afforded an opportunity to 
testify at a hearing before the undersigned in June 2006.  
The veteran was also afforded VA examinations which are 
adequate for rating purposes.  In summary, the facts relevant 
to this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, the Board 
now turns to the merits of the veteran's claim for a higher 
rating for his left knee disability.

The veteran contends that his left knee disability is more 
severe than rated.  Specifically, he asserts that his left 
knee pain limits his ability to walk, squat and perform many 
activities.  The veteran testified before the Board that he 
must use a cane to ambulate and that his various service-
connected disabilities keep him from being able to work.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Historically, an October 1997 rating decision granted service 
connection for a left knee disability and rated it as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (recurrent subluxation or lateral instability).  
Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be rated as 10 percent disabling.  
Moderate recurrent subluxation or lateral instability will be 
rated as 20 percent disabling.  And, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for the appellant to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees, a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees, a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees, a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees, a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees, 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees, a 30 percent rating is in order.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

With regard to medical evidence, the Board notes that it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

As to rating the veteran's left knee disability under 
Diagnostic Code 5257, in March 2005, a private neuro-
radiologist reported that the veteran wore a knee brace and 
used a cane to ambulate, that the veteran complained that he 
had problems with his left knee giving out and grinding.  In 
addition, it was opined that the veteran could not squat, 
bend, stoop, walk un-aided, or lift from a chair without 
assistance.  In June 2006, the same neuro-radiologist opined 
that the veteran's left knee was "likely unstable" and 
caused a number of falls due to weakness and laxity.  
Thereafter, it was opined that the left knee "should be 
assigned a medical diagnostic code of 20 %/5257 due to 
swelling, instability and need for a brace . . . [and] . . . 
arthritis . . ."

The veteran's left knee was found to be stable upon physical 
examination performed by a consultative examiner for the 
Social Security Administration in January 2002.  Upon VA 
physical examinations in May 2004, May 2005, October 2007, 
and January 2008, it was determined that the left knee was 
stable.  

While an examining neuro-radiologist opined on one occasion 
in June 2006 that the veteran's left knee was unstable and 
warranted a 20 percent rating, neither he nor any other 
medical examiner found or reported that the left knee had 
"moderate" instability.  As pointed out above, the Social 
Security Administration examiner and all three VA examiners 
found the knee to be stable.  Accordingly, the medical 
evidence shows that the left knee instability, if any, is no 
more than slight.  Therefore, because there is no evidence in 
the record to support a finding of more than slight 
subluxation or instability in the left knee, an increased 
rating for the left knee disability is not warranted under 
Diagnostic Code 5257.  This is true throughout the period of 
time during which this claim has been pending so there is no 
need to assign staged ratings.

As to whether the veteran is entitled to a separate 
compensable rating for limitation of flexion under Diagnostic 
Code 5260, a review of the record, including the VA treatment 
records, examinations conducted by a private neuro-
radiologist and the Social Security Administration, and the 
results from the veteran's three VA examinations show that 
left knee flexion, at its worst, is 95 degrees (see VA 
examination dated in January 2008).  (Full range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II).  Therefore, because left knee flexion is not shown to be 
limited to 45 degrees, a separate compensable rating is not 
warranted based on objective clinical findings showing 
decreased range of motion.  Although a higher evaluation may 
be assigned on account of pain causing additional functional 
loss, the salient point is that even though the veteran 
complains of pain, consideration of 38 C.F.R. Sections 4.40 
and 4.45 does not lead the Board to conclude that the 
functional losses he experiences in his left knee equates to 
the criteria for a compensable rating under Diagnostic 
Code 5260.  Specifically, the May 2004 VA examiner opined 
that the left knee appeared normal except for a well-healed 
scar, there was no swelling, deformity, or erythema, and the 
joint was non-tender.  Similarly, the May 2005 VA examiner 
reported that the left knee was not tender.  Likewise, the 
October 2007 VA examiner opined that the left knee had no 
redness, swelling, or deformity as well as that the range of 
motion of the knee, whose flexion was to 120 degrees, was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Lastly, the January 2008 
VA examiner opined that the left knee had no tenderness or 
warmth and the range of motion of the knee, with flexion to 
95 degrees, was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

The Board also considered evidence showing that in March 2005 
and June 2006, a private neuro-radiologist reported the 
veteran's complaints of knee pain as well as problems with 
swelling, crepitus, atrophy, and pain to palpation.  In March 
2005, that physician opined that the left knee was 2 to 3 
centimeters larger than the right knee due to swelling and 
had vastus medialsis muscle spasms.  The May 2005 VA examiner 
reported that the veteran walked with a limp, the left knee 
was slightly swollen, and since May 2004 x-rays showed left 
knee arthritis.  And, the January 2008 VA examiner noted 
problems with crepitus. 

Given the evidence as outlined above, the Board finds that 
the functional limitations due to pain and the other factors 
identified in Sections 4.40 and 4.45 do not rise to the level 
of equating to a compensable rating under Diagnostic 
Code 5260.  This is true throughout the period of time during 
which this claim has been pending and there is no need to 
assign staged ratings based on limitation of flexion.

As to whether the veteran is entitled to a separate 
compensable rating for limitation of extension of the left 
knee under Diagnostic Code 5261, the Board finds evidence 
supportive of the assignment of a 10 percent rating in the 
May 11, 2005, VA examination report.  Specifically, extension 
of the left knee was, for the first time, determined to be 
limited to 10 degrees.  While at the October 2007 VA 
examination, left knee extension was full in that it was 
measured at 0 degrees, it was once again 10 degrees at the VA 
examination in January 2008.  

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  38 C.F.R. § 3.344(a).  Thus, when 
considering that the veteran's left knee extension was 
measured as limited to 10 degrees in May 2005 and again in 
January 2008, the Board finds that it has been essentially 
consistent throughout that period of time and, when resolving 
all reasonable doubt in the veteran's favor, the assignment 
of the more favorable 10 percent evaluation should be 
assigned from the date of the first finding in May 2005.

A rating higher than 10 percent for loss of extension in the 
left knee is not warranted at any time, even taking into 
account the veteran's complaints of pain.  Left knee 
extension has never been shown to be 15 degrees and there is 
nothing in the record to support a finding that functional 
loss is equivalent to extension being limited to 15 degrees.  
Accordingly, staged ratings are appropriate for the 
disability of the left knee associated with loss of extension 
as there were no findings prior to May 2005 that extension 
was limited to a compensable degree.

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his friends, and his 
representative's written statements to VA or the personal 
hearing testimony.  The Board acknowledges that these lay 
persons are competent to testify about what they see and 
feel.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  Nonetheless the Board affords more evidentiary weight 
to the objective observations by the medical professional who 
examined the veteran to ascertain the severity of his 
service-connected left knee disability and the 
contemporaneous treatment records.  Consequently, the rating 
for left knee instability remains at 10 percent, but the 
veteran's appeal is granted to the extent that a separate 10 
percent rating is assigned for left knee loss of extension as 
of May 11, 2005.  Higher ratings on a schedular basis are not 
warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable 
because of his various service-connected disabilities and a 
private neuro-radiologist has determined that the veteran is, 
in fact unemployable due to service-connected disabilities, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual with respect to 
the knee in light of VA's schedule of ratings; the Board has 
been similarly unsuccessful in locating exceptional factors 
regarding the left knee.  The veteran has not required 
frequent periods of hospitalization for his left knee 
disability and treatment records are void of any finding of 
exceptional limitation due to the left knee beyond that 
contemplated by the schedule of ratings. 

The Board does not doubt that limitation caused by left knee 
pain and instability has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and referral for a higher rating on an extra-
schedular basis is not warranted.


ORDER

A rating in excess of 10 percent for left knee disability due 
to instability is denied. 

A separate 10 percent rating for limitation of extension of 
the left knee is granted as of May 11, 2005, subject to the 
laws and regulations governing monetary awards.




REMAND

As to the claim of entitlement to a higher initial rating for 
a low back disability, the Board finds that another remand is 
required to address that portion of the claim that was not 
granted when the RO increased the rating to 60 percent.  
Despite the RO's language in the April 2008 rating decision 
that the grant of a 60 percent rating for this disability 
constitutes "a total grant of the benefits sought for this 
issue," the rating schedule currently in place allows for a 
rating of 100 percent.  As such, absent the veteran advising 
VA that he is satisfied with the 60 percent grant, the claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Under criteria for rating intervertebral disc syndrome that 
became effective September 23, 2002, and the criteria for 
rating all other back disorders except intervertebral disc 
syndrome that became effective September 26, 2003, the 
veteran is potentially entitled to a rating in excess of 60 
percent for his low back disorder.  See 67 Fed. Reg. 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454-56 (Aug. 27, 2003); 69 
Fed. Reg. 32449 (June 10, 2004).  Moreover, under the new 
rating criteria, a separate rating may also be granted for 
associated objective neurologic abnormalities provided these 
abnormalities are compensably disabling.  See 38 C.F.R. 
§ 4.71a, Note 1 (2007).  

A review of the record reveals that the veteran appears to 
have neurologic abnormalities associated with his service-
connected back disability.  Because the evidence is somewhat 
contradictory and inadequate for rating purposes, the veteran 
should be afforded a neurologic examination to clarify the 
apparent discrepancy between the findings made by the October 
2007 and January 2008 VA examiners regarding radiculopathy of 
the right leg and the findings reported in the February 2008 
electromyography (EMG) when the right leg was found to be 
normal but there were findings consistent with radiculopathy 
in the left leg.  Thereafter, the RO should readjudicate the 
claim taking into account, among other things, 38 C.F.R. 
§ 4.71a, Note 1.

Accordingly, this issue is REMANDED to the AMC/RO for the 
following actions:

1.  Schedule a neurologic examination to 
determine the nature and etiology of any 
lower extremity abnormalities that may be 
associated with the service-connected low 
back disability.  The claims folders are 
to be provided to the physician for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including an EMG and nerve 
conduction study, must be accomplished 
and all clinical findings should be 
reported in detail.  All disabilities 
found should be diagnosed and the 
examiner is requested to state whether 
each disability is a result of the 
veteran's service-connected low back 
disability.  The examiner should also 
comment on and/or reconcile the opinions 
provided by the October 2007 and January 
2008 VA examiners and the February 2008 
EMG.

2.  Thereafter, readjudicate the 
veteran's claim taking into account, 
among other things, 38 C.F.R. § 4.71a, 
Note 1.  When the development requested 
has been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


